DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 3/25/2022.  As directed by the amendment, claims 12 and 14 have been amended, claims 1-11 have been cancelled, and claims 15-29 have been added. As such, claims 12-29 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Species B, claims 12-14, in the reply filed on 3/25/2022 is acknowledged.
The Examiner notes that Applicant states on page 5 of Remarks filed 3/25/2022 that “claims 1-11 have been withdrawn,” and that “Applicant requests rejoinder once allowable subject matter is agreed upon;” however, per the claim set filed by Applicant 3/25/2022, claims 1-11 have been cancelled, and because the (cancelled) claims are drawn to a non-elected species/the claims were not generic, they are not eligible for rejoinder consideration in any case.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/650,680, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not include a method per instant claim 12 and the second half of the “or” statements of claim 14, that is, where flow rate is compared to a stored first/second threshold to determine if it is below the threshold. Therefore, the instant claims receive the priority date of the PCT filing, that is, 5/23/2013.

Claim Objections
Claims 13 and 15-29 are objected to because of the following informalities: 
Regarding claims 13 and 15-29, the dependent claims recite “A method” in the preamble, but it would be more clear for antecedent basis if “The method” were used
Regarding claim 23, it would be more clear if line 2 were amended to read “after a fault detection is subsequently generated”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,861 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to an artisan at the time of invention that a disconnection or removal of the humidifier in the patented claims causes/results in a leak in the system, such that the patented first threshold comprehends a leak threshold as claimed, such that the patented claim anticipates instant claim 14 because the patented claim recites the first half of the “or” statements in instant claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 20, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 19 and 20, line 1 of each claim recites “the second or higher motor speed”, wherein it is unclear whether “the second or higher” are two different speeds (as insinuated by the “or"), or if “the second” and “the…higher” are both intended to be referring to the "higher second motor speed" in claim 12, line 8. As best understood, for purposes of examination, both are intended to be referring the higher second motor speed of claim 12, such that claims 19 and 20 should be amended to read “the higher second 
Regarding claims 28 and 29, the method of claim 12 can potentially result in an increase to a higher second speed, such that it is unclear how the (entire) method can be run continuously [which, as best understood, implies starting back at the beginning of the method as soon as the method has ended] or periodically, because after one run where all the “if” conditions are met, the blower unit is no longer operating at the first speed and thus the method cannot be repeated because the initial conditions are no longer present, and, as best understood in view of the specification, Applicant did not envision a stacking of motor increases one fault-detecting method run after another. As best understood, for purposes of examination, claims 28-29 are directed to continuous or periodic comparison of flow rate to a threshold while a fault detection signal has not (yet) been generated, and further performance of the additional method steps of claim 12 when warranted based on said comparison.

Claim Interpretation
Regarding claims 12 and 14, the Examiner notes that “increasing the motor speed of the blow unit to a higher second motor speed if the sensed flow rate is below a stored first/blockage threshold or above exceeds a stored first leak threshold” and all subsequent steps are conditional on the first/blockage threshold not being exceeded or the leak threshold being exceeded (i.e. the “increasing the motor speed,” "re-sensing” and “generating a fault detection signal”, with the "generating a fault detection signal" being doubly conditional). Conditional method steps are not required to be performed by the prior art “if the condition precedent recited in each step is not met”, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Therefore, any prior art disclosure regarding “sensing the flow rate in the flow path at a first motor speed" and "detecting if the sensed flow rate is below a stored first/blockage threshold or above exceeds a stored first leak threshold " anticipates claims 12 and 14 when the sensed flow rate is detected and exceeds a stored first/blockage threshold or is below a stored first leak threshold. Claims 21, 24, 26 and 27 also contain conditional “if” limitations. Applicant may wish to consider using the term “when”, rather than “if”, to indicate required method steps.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriger et al. (WO 2012/020314 A1; hereinafter "Kuriger").
Regarding claim 14, Kuriger discloses a method for detecting a leakage (Fig. 1) in a flow path of a respiratory assistance apparatus (apparatus 200) (Fig. 2), the flow path comprising a motor-driven blower unit (fan 210/motor 212) that is configured to generate a flow of gases (page 18, second full para) and which is connected to a humidification unit (humidifier 216) that is configured to heat and humidify the flow of gases (page 18, third full para), comprising: 
sensing a flow rate in the flow path (flow delivered to the user is monitored, page 10, fifth para) at a first motor speed of the blower unit (step 102);
detecting if the sensed flow rate exceeds a stored first leak threshold at the first motor speed (step 120) (Fig. 1). Since Kuriger anticipates the first threshold not being exceeded (see path 130 in Fig. 1), Kuriger anticipates the claimed method because the remaining steps are not required to be performed under the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14, 16-20 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Colla et al. (US 2009/0199850 A1; hereinafter “Colla”) (as evidenced by AU 7197898, referenced by Colla para [0033] as the arrangement shown in Colla Figs. 1a-d). 
Regarding claims 12-14, Colla discloses a method for detecting a fault that is a blockage (partial or complete blockage/filter in need of change) (paras [0005-6] and [0085-87]) in a flow path of a respiratory assistance apparatus (Figs. 1b and 2), the flow path comprising a motor-driven blower unit (flow generator F) that is configured to generate a flow of gases (paras [0033-35]) and which is connected to a humidification unit (humidifier H) that is configured to heat and humidify the flow of gases (para [0033]; where the humidifier of AU 7197898 (and thus that of Colla Fig. 1b) has a heater, see page 3, line 17 of AU 7197898), comprising:
sensing flow rate (measured flow, f) in the flow path at a first motor speed (low motor speed) of the blower unit (Fig. 3b) (paras [0050-54]);
detecting if the sensed flow rate is below a stored first [blockage] threshold (defined along the left curve in Fig. 3b at a given pressure) at the first motor speed (Fig. 3b) (paras [0005-6] in view of paras [0050-54] and [0085-87]); 
increasing the motor speed of the blower unit to a higher second motor speed (high motor speed) (Fig. 3a) if the sensed flow rate is below the first [blockage] threshold (motor speed may be increased to maintain an acceptable output as a response to increased impedance [i.e. pressure/flow are in the “lower allowed limit” area of Fig. 3b, because a dirty/clogged filter/partial or complete blockage reduces the flow/pressure], paras [0005-6] in view of paras [0050-54] and [0085-87]); and 
generating a fault detection signal (a fault is asserted, para [0012]; see also paras [0055] and [0085-94]). 
Because Colla only recites assessing pressure in paras [0006] and [0012], Colla does not explicitly disclose re-sensing the flow rate in the flow path at the second motor speed; and 
generating the fault detection signal if the re-sensed flow rate at the second motor speed is below a stored second [blockage] threshold. However, Colla makes the relationship between flow and pressure clear (paras [0050-54]) and Colla claims 24-25 explicitly disclose comparing pressure and flow to thresholds at the high and low motor speeds, such that it would have been exceedingly obvious to an artisan before the effective filing date of the claimed invention to re-sense the flow rate in the flow path at the second motor speed (in addition to, or instead of, the pressure, in order to provide a complete status assessment or a limited status assessment in the event that the pressure sensor is not functional/functioning properly) and generate the fault detection signal if the re-sensed flow rate at the second motor speed is below a stored [blockage] second threshold (being defined along the left curve in Fig. 3a at a given pressure), in order to provide the expected result of utilizing a suitable parameter for assessing if the increased motor speed successfully addressed the dirty/clogged filter/partial blockage (i.e. sufficient flow is now being provided by the higher motor speed), or if not (i.e. insufficient flow is still being provided even at the higher motor speed), generating the fault signal to indicate this failure to correct the issue.
Regarding claim 16, Colla teaches the method according to claim 12 wherein the first and second thresholds are extracted from respective stored threshold lines representing the flow rate threshold against motor speed for a predetermined motor speed range (Figs. 3a-b; range defined by high and low motor speeds).  
Regarding claim 17, Colla teaches the method according to claim 12 wherein the first motor speed is within a first predetermined motor speed range and the second motor speed is within a predetermined second motor speed range (Colla paras [0070-71], [0077], [0079-80], and [0083], include predetermined low ranges (below 4,500, 4,800 or 6,000 rpm) and high ranges (above 4,800, 11,000, 12,000, 15,000 or 18,000 rpm), such that it is either inherent or would have been exceedingly obvious to an artisan before the effective filing date of the claimed invention that the low and high values of Figs. 3a-b fall into said ranges, respectively, in order to provide a suitable normal operating speed and an increased operating speed for performing the method discussed above).  
Regarding claim 18, Colla teaches the method according to claim 12 wherein the first motor speed is a current operating motor speed of the respiratory assistance apparatus (paras [0005-6]; where it is either inherent or would have been exceedingly obvious to an artisan before the effective filing date of the claimed invention that the increase in speed is performed with regards to the current operating motor speed).
Regarding claim 19, Colla teaches the method according to claim 12 but Colla is silent regarding wherein the second or higher motor speed is at or above 2000 rpm when the respiratory assistance apparatus is operating in an adult mode with an adult cannula. However, Colla does teach the use of nasal prongs (para [0035]), where a nasal cannula was a well-known nasal-prong-comprising interface before the effective filing date of the claimed invention, and motor speeds above 2000 rpm (paras [0070-71], [0077], [0079-80], and [0083]), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date of the claimed invention for the second or higher motor speed to be at or above 2000 rpm when the respiratory assistance apparatus is operating in an adult mode with an adult cannula as taught/suggested by Colla, in order to provide a suitable operating speed for unobtrusive delivery of sufficient respiratory therapy to an adult patient.
Regarding claim 20, Colla teaches the method according to claim 12 but Colla is silent regarding wherein the second or higher motor speed is at least 6600 rpm when the respiratory assistance apparatus is operating in a junior mode with a pediatric cannula. However, Colla does teach the use of nasal prongs (para [0035]), where a nasal cannula was a well-known nasal-prong-comprising interface before the effective filing date of the claimed invention, and motor speeds of at least 66000 rpm (paras [0070-71], [0077], [0079-80], and [0083]), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date of the claimed invention for the second or higher motor speed to be at least 6600 rpm when the respiratory assistance apparatus is operating in a junior mode with a pediatric cannula as taught/suggested by Colla, in order to provide a suitable operating speed for unobtrusive delivery of sufficient respiratory therapy to a young/pediatric patient.
Regarding claim 24, Colla teaches the method according to claim 12 further comprising triggering an alarm if the fault detection signal is generated (warning light, para [0004]; error message/alarm given, para [0012]).
Regarding claim 25, Colla teaches the method according to claim 24 wherein the alarm is visual (paras [0004] and [0012]).  
Regarding claim 26, Colla teaches the method according to claim 12 further comprising shutting down the blower unit of the respiratory assistance apparatus if the fault detection signal is generated (the machine may be shut down, para [0012]).  
Regarding claim 27, Colla teaches the method according to claim 12 further comprising entering a standby mode in the respiratory assistance apparatus if the fault detection signal is generated (service-required mode, para [0095]).
Regarding claim 28, Colla teaches the method according to claim 12 but Colla does not explicitly recite wherein the method is run continuously. However, it would have been obvious to an artisan before the effective filing date of the claimed invention for the method of Colla to be run continuously, in order for the status of the device to be constantly updated/any uncorrectable blockages immediately indicated to prevent/indicate ineffective/improper use of the device.
Regarding claim 29, Colla teaches the method according to claim 12 but Colla does not explicitly recite wherein the method is run periodically. However, it would have been obvious to an artisan before the effective filing date of the claimed invention for the method of Colla to be run periodically, in order to conserve power/reduce processing demands while still being apprised of the status of the device so that any uncorrectable blockages are indicated within a suitable time frame to prevent/indicate ineffective/improper use of the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. (US 2009/0293875 A1; hereinafter “Kwok”) in view of Matthews et al. (US 2003/0111079 A1; hereinafter “Matthews”) and Colla (and as evidenced by Kuriger).
Regarding claim 14, Kwok teaches a method for detecting a leak (uncorrectable excessive mask leak) (Fig. 5; paras [0156-163]) in a flow path of a respiratory assistance apparatus (Fig. 1), the flow path comprising a motor-driven blower unit (blower 2) that is configured to generate a flow of gases (para [0060]), comprising: 
sensing the pressure in the flow path at a set pressure of the blower unit (step 501) (Fig. 5; para [0159]; wherein low mask pressure correlates to high flow rate in the event of a leak, see Matthews Fig. 3, paras [0084-85] and [0099-101], and Kwok further discloses a flow sensor 4f (Fig. 1; paras [0048-50]), such that it would have been obvious to monitor either pressure as disclosed by Kwok or flow rate as claimed and taught by Matthews for assessing leakage, as an obvious substitution of interchangeable variables, e.g. in the event that the pressure sensor fails, since the method of Kwok would have been expected to work equally well when using either variable; additionally, it was well known in the art before the effective filing date of the claimed invention for blower set pressure/flow to correlate to blower motor speed, see Colla paras [0069-74], such that setting/increasing the blower pressure as disclosed Kwok by setting/increasing the motor speed as taught by Colla, would have been very obvious as a typical means for producing more pressure within the system); 
detecting if the sensed flow rate exceeds a stored first leak threshold at the first motor speed (step 501) (Kwok [0159] when modified by Matthews to assess based on flow as discussed above, wherein the first threshold is the limit for leakage at the initial blower set pressure/speed, see Kwok Fig. 4 and Matthews Fig. 3); 
increasing the motor speed of the blower unit to a higher second motor speed if the sensed flow rate exceeds the first leak threshold (step 502); 
re-sensing the flow rate in the flow path at the second motor speed (step 503) (Kwok [0160-161] when modified by Matthews to assess based on flow as discussed above); and 
generating a fault detection signal (step 506) if the re-sensed flow rate at the second motor speed exceeds a stored second leak threshold (Kwok paras [0161-162]; wherein the second threshold is the limit for leakage at the higher blower set pressure/speed, see Kwok Fig. 4 and Matthews Fig. 3, and the subsequent reduction in blower pressure signals that the leakage has not been successfully compensated, e.g. the fault condition).
Kwok is silent regarding wherein the blower is connected to a humidification unit that is configured to heat and humidify the flow of gases. However, Matthews teaches that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to include a humidifier in such an apparatus (col. 6, lines 37-40), wherein an artisan would have been readily familiar with the heating and humidifying functions of a typical humidifier (as evidence, see Kuriger Fig. 2; page 18, third full para). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kwok to include a humidification unit that is configured to heat and humidify the flow of gases connected to the blower as taught by Matthews (and evidenced by Kuriger), in order to provide additional patient comfort when using the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Colla in view of Soliman et al. (US 2006/0086357 A1; hereinafter “Soliman”).
Regarding claim 15, Colla discloses a method according to Claim 12 but Colla is silent regarding wherein the first threshold has a higher probability of false alarm compared to the second threshold. However, Soliman teaches that it was known in the art of fault detection in respiratory apparatuses before the effective filing date of the claimed invention to have two fault (leakage, in the case of Soliman) thresholds with different sensitivities (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thresholds of Colla such that the first threshold has a higher probability of false alarm compared to the second threshold as taught by Soliman, in order to allow flows that don’t exceed the first threshold, e.g. transient fluctuations in flow or manageable/partial blockage, to be dealt with by the system without causing alarm to the user, while ensuring that severe, uncorrectable blockage is indicated to the user for resolution (Solimon, para [0009]).

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and the minor issues regarding “if” in claim 21 and “subsequent” in claim 23 are corrected as noted above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHRYN E DITMER/Primary Examiner, Art Unit 3785